February 2, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                         THE CITY OF HOUSTON, Appellant

NO. 14-11-00853-CV                       V.

                                  KIJU JOH, Appellee
                                ____________________



      This cause, an interlocutory appeal from the denial of THE CITY OF
HOUSTON’S plea to the jurisdiction, signed September 26, 2011, was heard on the
transcript of the record. We have inspected the record and find no error in the judgment.
We order the judgment of the court below AFFIRMED.

      We order appellant, THE CITY OF HOUSTON, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.